Title: From J. H. Koe to John Adams Smith, 14 January 1818
From: Koe, J. H.
To: Smith, John Adams


				
					Dear Sir
					Lincolns Inn Tuesday Mg January 14, 1818
				
				I the other day received a Letter from Mr Bentham which contained the following queries & which if you could conveniently I was to request of you to be kind enough to answer—1. First packet of Letters in the newspaper form to or for what Ships delivered, on what day and whether any intelligence of her arrival at any & what port & on what day has been received—2 Like question respecting packet the second consisting of 50 doPerhaps the way least troublesome to yourself would be if to furnish me with the answers written under these queries—I am Dear Sir / yours very faithfully
				
					J. H. Koe
				
				
					A Letter I have lately recd of 23d Octr. acknowledges all the Packets reffered to aboveYour &c
				
			